Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 06/29/2021 has been reviewed.
Claims 1-13, 16, 19-22, 25 and 26 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 16, 19-22, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) 1, 10 and 19recite(s) an apparatus, an apparatus and at least one non-transitory computer readable storage medium, respectively, that are directed toward statutory subject matters. 
(Step 2A1-Judicial Exception?)The limitation of “at least one memory; instructions in the apparatus; and processor circuitry to execute and/or instantiate the instructions to: generate a first composite Bloom filter array based on first and second Bloom filter arrays; generate a final composite Bloom filter array based on the first composite Bloom filter array and a third Bloom filter array, different ones of the first, second, and third Bloom filter arrays representative of different sets of users who accessed media, the first, second, and third Bloom filter arrays including differential privacy noise; and estimate a cardinality of a union of the first, second, and third Bloom filter arrays based on the final composite Bloom filter array”, as drafted in the claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/manually process (using pencil and paper) but for the recitation of generic computer components. That is, other than reciting “memory…processor,” nothing in the claim element precludes the step from practically being performed in the mind/manually process (using pencil and paper). For example, but for the “memory…processor” language, “generate…estimate…” in the context of this claim encompasses the user mentally/manually perform a mathematical process of combining data structures. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “memory…processor” to perform “generate…Bloom filter…estimate a cardinality of a union…”. The processor in performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As to claims 10 and 19, these claims are rejected on the basis of the analysis of the claim 1.
Regarding dependent claims 2-9, 11-13, 16, 20-22, 25 and 26, the claims add insignificant extra-solution activity. Refining the abstract idea and/or adding insignificant extra-solution activity does not make an abstract idea beyond the abstract idea itself. The claims recite mental process and/or manual process, at a high level of generality. Thus, the claim does not mount to significantly more than the abstract idea (Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11216588 to An et al. (hereinafter “An”).
As to claim 1, An teach an apparatus comprising (computer implemented method in a system comprising processor and memory, col. 2 ln. 19-52, col. 12 ln. 3-45): 
at least one memory; instructions in the apparatus; and processor circuitry to execute and/or instantiate the instructions to (computer implemented method in a system comprising processor and memory, col. 2 ln. 19-52, col. 12 ln. 3-45): 
generate a first composite Bloom filter array based on first and second Bloom filter arrays (Fig. 2, 3, col. 7 ln. 17-24, combine the set of cohort publisher-specific Bloom filters to a single publisher-specific bloom filter 250.); 
generate a final composite Bloom filter array based on the first composite Bloom filter array and a third Bloom filter array, different ones of the first, second, and third Bloom filter arrays representative of different sets of users who accessed media (col. 4 ln. 64-col. 5 ln. 16, generate cross-publisher Bloom filter), the first, second, and third Bloom filter arrays including differential privacy noise (col. 7 ln. 25-48, add noise to provide privacy protection); and 
estimate a cardinality of a union of the first, second, and third Bloom filter arrays based on the final composite Bloom filter array (col. 9 ln. 15-col. 10 ln. 4, estimate a cardinality based on cross-publisher Bloom filters).
As to claim 2, An teaches the apparatus of claim 1, wherein the processor circuitry is to: generate the first composite Bloom filter array based on a bit-wise union of the first and second Bloom filter arrays; and generate the final composite Bloom filter array based on a bit-wise union of the first composite Bloom filter array and the third Bloom filter array (col. 4 ln. 64-col. 5 ln. 16, i.e. “In some implementations, similar Bloom filters (such as Bloom filters with the same number of bits m) can be combined by performing a bitwise OR operation on the Bloom filters to be combined.”).
As to claim 3, An teaches the apparatus of claim 1, wherein the processor circuitry is to generate noise arrays for the first composite Bloom filter array, the noise arrays defining probabilities for bit-flipping values in individual elements of a latent Bloom filter array that would result in the first composite Bloom filter array (col. 7 ln. 25-48, randomly flipping bits with a small probability), the latent Bloom filter array corresponding to a bit-wise union of the first and second Bloom filter arrays prior to addition of the differential privacy noise (Fig. 2, 3, col. 7 ln. 17-24, combine the set of cohort publisher-specific Bloom filters to a single publisher-specific bloom filter 250.).
As to claims 10-12, all limitations of these claims have been addressed in the analysis of claims 1-3 above, and these claims are rejected on that basis.
Regarding claims 19-21, is essentially the same as claims 1-3, except that it sets forth the claimed invention as a non-transitory computer readable storage medium rather than an apparatus and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over An, and further in view of U.S. Patent Application Publication No. 20190272388 to Tsou et al. (hereinafter “Tsou”).
As to claim 4, An teaches the apparatus of claim 3, wherein the processor circuitry is to generate the noise arrays (col. 7 ln. 25-48, randomly flipping bits with a small probability) associated with respective ones of the first and second Bloom filter arrays (Fig. 2, 3, col. 7 ln. 17-24, combine the set of cohort publisher-specific Bloom filters to a single publisher-specific bloom filter 250.).
An does not explicitly teach noise arrays based on first and second pairs of noise probability arrays as claimed.
Tsou teaches noise arrays based on first and second pairs of noise probability arrays (par. 0064-0072, generating noise arrays using MTJs, with data randomized encoding via TRNG().)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of An with the teaching of Tsou because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Tsou would allow An to facilitate “achieving the purpose of analyzing data with high accuracy and strong privacy…contributions of the present invention include: 1) the present invention proposes the multilayer randomized response mechanism, which can significantly improve the accuracy of data analysis while satisfying the definition of local differential privacy; 2) the present invention leverages a set of MTJs as a TRNG to generate unpredictable random bits and design an approach to convert random bits into random numbers between 0 and 1, in which the TRNG can be seamlessly integrated with multilayer randomized response mechanism and used to strengthen the randomness of our algorithm's outputs; 3) the present invention evaluates the method by a sequence of experiments in both simulation and real-world environment to verify that the method outperforms prior works” (Tsou, par. 0017-0019).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of An and Tsou teaches the apparatus of claim 4, wherein the first and second Bloom filter arrays and respective ones of the first and second pairs of noise probability arrays are provided by respective first and second database proprietors, different ones of the different sets of users corresponding to ones of the users who registered with respective ones of the first and second database proprietors (An, col. 4 ln. 12-47, different sets of users such as cohorts that representing set of users).
As to claim 6, the rejection of claim 4 is hereby incorporated by reference, the combination of An and Tsou teaches the apparatus of claim 4, wherein the first pair of noise probability arrays include first values, and the second pair of noise probability arrays include second values, the first values different than the second values (Tsou, par. 0064-0072, generating noise arrays using MTJs, with data randomized encoding via TRNG(), wherein different values are based on Bernoulli distribution).
As to claim 13, all limitations of the claim has been addressed in the analysis of claim 4 above, and the claim is rejected on that basis.
Regarding claim 22, is essentially the same as claims 4, except that it sets forth the claimed invention as a non-transitory computer readable storage medium rather than an apparatus and rejected for the same reasons as applied hereinabove. 
Claim(s) 7-8, 16 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over An, and further in view of U.S. Patent Application Publication No. 20210117428 to Eric Dalgliesh (hereinafter “Dalgliesh”).
As to claim 7, An teaches the apparatus of claim 1. While An teaches Bloom filter arrays and composite Bloom filter arrays, and final composite Bloom filter arrays, An does not explicitly teach wherein the processor circuitry is to: generate a binary tree having leaf nodes and non-leaf nodes, different ones of the leaf nodes to be associated with different ones of public Bloom filter arrays provided by corresponding database proprietors, the different ones of the composite Bloom filter arrays according to a topology of the binary tree as claimed.
Dalgliesh teaches generate a binary tree having leaf nodes and non-leaf nodes, different ones of the leaf nodes to be associated with different ones of public Bloom filter arrays provided by corresponding database proprietors, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of An with the teaching of Dalgliesh because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Dalgliesh would allow An to “…find and remove items from the queue quickly and efficiently—or, at the least, there are advantages to such operations not getting significantly slower as the queue grows in size… any improvement in such operations—for example reducing the time taken and/or the computational processing resources required—is desirable” (Dalgliesh, par. 0003-0010)
As to claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of An and Dalgliesh teaches the apparatus of claim 7, wherein the processor circuitry is to dynamically construct the topology of the binary tree for successive ones of the composite Bloom filter arrays to be generated based on previously generated ones of the composite Bloom filter arrays (par. 0014, 0019, 0040, 0041, 0074-0080, generating data summary for internal nodes and leaf nodes, using Bloom filter).
As to claim 16, all limitations of the claim has been addressed in the analysis of claim 7 above, and the claim is rejected on that basis.
Regarding claims 25-26, are essentially the same as claims 7-8, except that it sets forth the claimed invention as a non-transitory computer readable storage medium rather than an apparatus and rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the aforementioned 35 U.S.C. 101 rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168